ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments, filed 07/18/2022, in page 10, have been fully considered.  
Cancellation of claims 1-10 has been acknowledged. 

Allowable Subject Matter
Claims 33-64 are allowed.
The following is an examiner's statement of reasons for allowance:The present application is allowable based on the combination of elements defined by the claim language. 
As for independent claim 33, none of the prior art of record either taken alone or in combination discloses the claimed “a transmit (TX) path including a power amplifier (PA), an antenna port directly and permanently coupled to an output terminal of the PA, and a receive (RX) path including a receive-path switch that selectively couples the RX path to the antenna port; closing the receive-path switches in the plurality of TR modules to electrically couple the RX paths of the plurality of TR modules to the plurality of antenna ports; and while the output terminals of the plurality of PAs remain directly and permanently coupled to the plurality of antenna ports and the receive-path switches are closed, receiving a first radio frequency (RF) signal at a plurality of antenna elements connected to the plurality of antenna ports”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .
Each of dependent claims 34-58 depends ultimately from allowable, independent claim 33, so each of dependent claims 34-58 is allowable for, at least, the reasons for which independent claim 33 is allowable. 
As for independent claim 59, none of the prior art of record either taken alone or in combination discloses the claimed “a transmit (TX) path including a power amplifier (PA), an antenna port directly and permanently coupled to an output terminal of the PA, and receive (RX) path including a receive-path switch that selectively couples the RX path to the antenna port; and plurality of spatially separated but proximate antenna elements connected to the antenna ports of the plurality of TR modules, wherein the TR modules do not include a duplexer or a circulator and the multi- purpose phased array is operable to perform both half-duplex and full-duplex operations under the control and operation of the receive-path switches”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .
Each of dependent claims 60-64 depends ultimately from allowable, independent claim 59, so each of dependent claims 60-64 is allowable for, at least, the reasons for which independent claim 59 is allowable. 
The closest prior art is found to be:
Tang (US 5,027,125) discloses a plurality of T/R switches having a transmit state and a receive state, said switches being coupled to said antenna elements, to said phase shifters, and to said receive paths such that in the receive state, said antenna elements are coupled to said receive terminal via a receive path, a phase shifter and a duplexer, and in the transmit state, said antenna elements are coupled directly to a high-power transmitter amplifier via a phase shifter and a duplexer (claim 10); in operation in the receive mode as illustrated in FIG. 1, the DPDT switch 13 switches the received signals from each element 11 to its limiter 14 and low noise amplifier 15…the amplified received signal then goes back through the DPDT switch 13 to the phase shifter 16 and then through one of the duplexers 20, 21 to the receive terminal 24…at this point the received signals are combined to form the required receive beam…in the transmit mode, the DPDT switch 13 is switched to the transmit position and the transmit signal from each of the high power amplifiers 22, 23 goes to the transmit port of the first and second duplexers 20, 21 and out the antenna port to the first and second subarrays 17, 18…the transmit signal from the duplexers 20, 21 goes through the phase shifter 16 to the DPDT switch 13 and out to the radiating element 11 (col 2 line 44- col 2 line 59).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795. The examiner can normally be reached M-Th 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NUZHAT PERVIN/Examiner, Art Unit 3648                                                                                                                                                                                                        



/BERNARR E GREGORY/Primary Examiner, Art Unit 3648